104 U.S. 520 (____)
EX PARTE HAGAR.
Supreme Court of United States.

The case was argued by Mr. Henry G. Ward and Mr. Richard E. McMurtrie for the petitioner, and by Mr. Edward G. Bradford and Mr. Thomas F. Bayard, contra.
*521 MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This is an application by the agent of the master, part-owner, and claimant of the British ship "William Law," for a writ of prohibition to restrain the District Court of the District of Delaware, sitting in admiralty, from proceeding further in a suit pending in that court against the vessel to recover the half-pilotage, which is claimed to be due under the statutory regulations of Delaware, for refusing to accept the services of a pilot when tendered, outside of Cape Henlopen light-house, to conduct the ship to the Delaware breakwater, where she was bound for orders. It has long been settled that claims for pilotage fees are within the jurisdiction of the admiralty. Ex parte McNeil, 13 Wall. 236; Hobart v. Drogan, 10 Pet. 108. Such being the case, under the decision just rendered in Ex parte Gordon (supra, p. 515), the District Court can properly hear and decide the matters in dispute, and the application for the writ is accordingly
Denied.